Citation Nr: 1528465	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  05-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hand disability, including as secondary to the service-connected disability of the cervical spine.

(The issue of entitlement to a TDIU is the subject of a separate Board decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  He also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that in relevant part denied service connection for disabilities of the bilateral hands.

In July 2005, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.

The Veteran currently has a pending claim for a total disability rating based on individual unemployability (TDIU), which is the subject of a separate decision because the Veteran is represented by Counsel in regard to that one claim only.  See  BVA Directive 8430, § 14(c)(11).

In September 2011 the Board remanded the claim to the AOJ for further development.  The case was previously before the Board in February 2013 wherein the Board denied the benefits sought on appeal, specifically entitlement to service connection for bilateral hand and wrist disabilities.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 memorandum decision, the Court affirmed the Board's denial of service connection for a bilateral wrist disability and for a left hand disability.  The Court vacated and remanded the Board's decision on the issue of entitlement to service connection for a right hand disability, including as secondary to service-connected cervical spine disability, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As discussed by the Court in the December 2014 memorandum decision, the Veteran was afforded VA examinations in October and November 2011 addressing the Veteran's right hand disability.  The Board finds that the opinions are inadequate.  The October 2011 VA examiner found the Veteran had right joint pain in the fingers.  However, the October 2011 VA examiner did not provide a rationale for her conclusion that the Veteran's right hand arthritis was not caused or aggravated by the Veteran's service-connected cervical spine pars interarticularis fracture.  The examiner stated that she did not find any additional "meaningful information" related to the right hand or fingers in service medical records.  She did not explain the statement or her conclusion.  Thus, the opinion is inadequate.

The November 2011 VA examiner's opinion did not address whether a spinal root problem, including the cervical arthritis that is considered part of his service-connected condition, may aggravate ulnar sensory neuropathy.  Additionally, the November 2011 examiner relied in part on a finding that is contrary to the facts and medical history of this case.  The examiner acknowledged that the Veteran has ulnar sensory neuropathy that may affect hand function and also has degenerative changes in the right hand and cervical disc disease with radiculopathy of some C5/C6 innervated muscles which may result in symptoms radiating to parts of the hand.  However, he opined that the Veteran's cervical disc disease with associated radiculopathy was not likely the result of his service-connected pars interarticularis fracture because "[t]here is no medical evidence to suggest that pars interarticularis fracture cause, predisposes to, or accelerates the development of degenerative spine and disc disease."  The Veteran has been service-connected for degenerative changes of the cervical spine secondary to his pars interarticularis fracture since 1969, contradicting the examiner's statement.  Consequently, the November 2011 opinion is also inadequate.

If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA opinions of record are inadequate, the claim must be remanded for a new VA examination to address whether the Veteran has a right hand disability that is related to service or caused or aggravated by his service-connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA clinician of appropriate expertise.  The VA examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right hand disability that is caused or aggravated by (permanently worsened beyond the natural clinical course) the service-connected residuals of a fracture of the pars interarticularis, C6, with arthritic changes.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a right hand disability, to include as secondary to his service-connected residuals of a fracture of the pars interarticularis, C6, with arthritic changes.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




